People v Ennis (2016 NY Slip Op 03821)





People v Ennis


2016 NY Slip Op 03821


Decided on May 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2016

Mazzarelli, J.P., Friedman, Andrias, Moskowitz, Kahn, JJ.


1037 7870/98

[*1]The People of the State of New York,	 Ind. Respondent,
vAaron Ennis, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Roger S. Hayes, J.), rendered October 4, 2013, resentencing defendant to an aggregate term of 19½ to 39 years, unanimously affirmed.
Following defendant's successful CPL 440.20 motion to set aside his original sentence on grounds not at issue on appeal, the resentencing court imposed a lawful combination of concurrent and consecutive sentences. The court properly imposed consecutive sentences for separate and distinct acts committed against different victims at different times, notwithstanding that the court ordered all of these consecutive sentences to run concurrently with defendant's sentence on his conviction of conspiracy in the second degree, as was required by law given that the nonconspiracy crimes were among the overt acts supporting the conspiracy conviction (see People v Parks, 95 NY2d 811, 814 [2000]). However, defendant's assertion that the sentences for the nonconspiracy convictions are effectively consecutive to the conspiracy sentence is without merit. "[S]entences may run consecutively to each other even though each of those sentences is required to run concurrently with the same third sentence" (People v Rodriguez, 112 AD3d 488, 489 [1st Dept 2013] affd 25 NY3d 238 [2015]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 17, 2016
CLERK